Citation Nr: 1311380	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  03-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right great toe. 

2.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2009 and August 2011 for further development.  

The Veteran presented testimony at a Board hearing in August 2006.  A transcript of the hearing is associated with the Veteran's claims folder.  The Board notes that the Veterans Law Judge that conducted the hearing has retired from the Board.  The RO informed the Veteran of this in January 2013 and afforded him an opportunity to testify at another hearing.  He was told that if he did not respond within 30 days, the Board would assume that he does not want another hearing and that he wishes the Board to proceed with the adjudication of the claims.  The Veteran did not respond to that communication.  

In a March 2009 communication, the Veteran requested an increased evaluation for his kidney disorder (recurrent nephrolithiasis).  This had not yet been adjudicated by the RO and is referred back for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Right great toe

At the Veteran's August 2006 Board hearing, he testified that he first injured his right great toe in 1978.  He stated that there was a water leak at a hospital and the Veteran was using an air hammer to break up a sidewalk.  The air hammer bounced up, hit his toe, and "broke it completely."  He testified that he had treatment for it again in June 1980; and that he is bothered by constant pain every day.  

Service treatment records dated June 1980 reflect that the Veteran complained of a crush injury to the right great toe and was assessed with status post crush injury.  There is no indication that the toe was broken.  There are no additional service treatment records regarding a great right toe (there are several treatment reports concerning the Veteran's left great toe).

The Veteran underwent a June 1984 separation examination that yielded normal findings.  He completed a June 1984 Report of Medical History.  He denied, by checked box, that he ever had any bone, joint, or other deformity.  When asked about broken bones, he failed to check any box ("Yes"/"No"/ "Don't know").  When asked about swollen or painful joints, the Veteran only noted bursitis in his right knee.  He failed to note any injury to his right toe.  

While in the reserves, the Veteran underwent VA examinations and completed Reports of Medical Histories in April 1986, March 1990, and December 1994.  Each examination yielded normal findings with regards to the Veteran's feet and musculoskeletal system.  On each Report of Medical History, the Veteran indicated by check box, that he had not had any broken bones, bone deformity, or swollen or painful joints.  He failed to mention any right toe injury on these Reports of Medical History.  

Post-service, a January 1993 VA outpatient treatment report reflects that the Veteran complained of right toe pain for one week.  He was assessed with a fractured proximal big toe. 

A letter from Dr. W.T.G. dated in March 2005 reflects that he diagnosed osteoarthritis of the right great toe and opined that the right great toe disability is most likely due to service. 

The Veteran underwent a VA examination in August 2009.  The examiner diagnosed severe osteoarthritis, posttraumatic, right first metatarsal phalangeal joint directly and causally related to military service history with present day hallux rigidus. 

Another VA examination was conducted in December 2010.  The Veteran reported that he fractured his right great toe during service.  The examiner diagnosed severe osteoarthritis of the first metatarsal phalangeal joint on the right.  He opined that the Veteran had a congenital or developmental defect that predisposed him to arthritis and there was no indication that this condition was worsened by service.  He also opined that development of osteoarthritis (hallux rigidus), much worse on the right first toe, was superimposed upon the congenital/developmental condition.  He opined that osteoarthritis of the right first metatarsophalangeal joint was not caused by or a result of service.  In his rationale, he noted that there was only a single record of a right great toe injury in June 1980, and that the records were silent for a period of approximately 20 years regarding continued complaints or treatments to indicate a chronic disabling condition.  

In its August 2011 remand, the Board noted that the December 2010 examiner incorrectly stated that the records were silent for a period of 20 years following the June 1980 right toe injury.  The Board specifically noted the January 1993 VA outpatient treatment report reflecting complaints of right great toe pain and the assessment of a fractured proximal big toe.  The Board remanded the claim so that the Veteran could undergo another VA examination and so that another VA opinion could be obtained.  The examiner was asked to render an opinion as to whether the Veteran's right big toe disability is a congenital defect or a disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a "disease").  The examiner was also requested to discuss the findings of Dr. W. T.G., the August 2009 VA examiner, and the December 2010 VA examiner. 

The RO scheduled the Veteran for a VA examination that took place in October 2011.  The examiner was the same individual who conducted the December 2010 examination.  He discussed the findings of Dr. W.T.G. as instructed.  However, he failed to discuss the findings of the August 2009 VA examiner.  Additionally, he failed to note the January 1993 VA outpatient treatment report in which the Veteran complained of right great toe pain and was assessed with a fractured proximal big toe.  To the contrary, he once again stated that a review of the medical records reflected multiple dates of injury, "but NO DIAGNOSIS OF A FRACTURE OF THE FIRST TOE ON EITHER FOOT WAS NOTED."  [Emphasis in original].  The Board acknowledges that the January 1993 outpatient treatment report indicating a fractured toe is not supported by x-ray findings.  Nonetheless, the assessment cannot simply be ignored.  The Board finds that once again the examiner has rendered an opinion based on an inadequate factual predicate.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board finds that it has two positive nexus opinions (Dr. W.T.G. and the August 2009 VA examiner) with no supporting rationale, and two negative nexus opinions (the December 2010/October 2011 examiner) based on an inaccurate factual predicate.  Consequently, the Board still does not have an adequate medical opinion upon which to decide the claim.  The issue must therefore be remanded again.  

Diabetes mellitus

In its August 2011 remand, the Board instructed the RO to obtain the Veteran's DA Form 2-1 personnel jacket as well as records related to the Veteran's alleged service with the 158th Aviation Battalion in Vietnam.  The June 2012 supplemental statement of the case lists as evidence "Military personnel records for the period October 1972 to August 1974 show no overseas service or service in Vietnam."  However, the record does not show any evidence added to the claims file since the August 2011 Remand.  The Board is aware that the RO sent the Veteran a September 2011 correspondence as part of its duty to assist and that the Veteran failed to respond.  However, the Veteran's DA Form 2-1 personnel jacket and other records can be obtained without any response from the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the issue must be remanded again.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  Schedule the Veteran for a VA examination in connection with the claim of service connection for right big toe disability by an examiner (other than the December 2010/October 2011 examiner) with sufficient expertise in the matter.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail. 

The examiner should offer an opinion as to whether the Veteran's right big toe disability is a congenital defect or a disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a "disease"). 

(a)  If the examiner identifies a congenital "defect," then he or she should offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury is related to a period of the Veteran's active duty service. 

(b)  If the examiner finds a congenital "disease," then he or she should determine whether any such disease manifested during a period of the Veteran's active duty service. 

The examiner should discuss the findings of Dr. W.T.G., the August 2009 VA examiner, and the December 2010/October 2011 VA examiner.  The examiner should also acknowledge the January 1993 VA outpatient treatment report that reflects that the Veteran complained of right great toe pain and was assessed with a fractured proximal big toe.  All opinions should be set forth in detail and explained in the context of the record and cite to any medical literature used for the bases of any opinion. 

3.  Contact the Veteran and request that he provide more detailed information regarding the circumstances of his alleged service in Vietnam, including the dates and locations of such service. In this regard, the Veteran's DA Form 2-1 personnel jacket should be obtained.  The RO should take appropriate action to obtain any records subsequently identified by the Veteran, as well as records related to the Veteran's alleged service with the 158th Aviation Battalion in Vietnam. 

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



